Cline, Judge:
The appeals for reappraisement fisted in schedule A, hereto attached and made a part hereof, have been submitted for decision upon the following stipulation of counsel for the parties hereto:
(Stipulation omitted.)
On the agreed facts I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that such values are the unit invoice prices plus 15 per centum, packing included.
Judgment will be rendered accordingly.